Citation Nr: 0725543	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  99-06 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

2.  Entitlement to service connection for a skin disorder, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for a herniated lumbar 
disc and arthritis of the spine.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from January to May 1991.  The veteran served in the 
Southwest Asia Theater from February 22, 1991 to May 15, 
1991.  The veteran also served in the Army National Guard, 
retiring in November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1998 
and February 1999, from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In June 2005, the case was remanded by the Board to the RO 
for additional development. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran reports having headaches since serving in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the medical evidence shows that he has been diagnosed 
as having chronic tension headaches.

3.  The veteran reports having chronic and recurrent skin 
problems since service in the Southwest Asia theater of 
operations during the Persian Gulf War and the medical 
evidence shows that he has been diagnosed as having tinea 
versicolor of the chest and axilla for which he continues to 
receive treatment.

4.  The preponderance of the evidence is against a finding 
that lumbar disc disease is related to service.

5.  The preponderance of the evidence shows that the veteran 
does not have PTSD.

6.  Service connection is in effect for dysthymic disorder 
(psychiatric disability).

7.  The veteran's memory loss has been attributed to his 
service-connected dysthymic disorder.


CONCLUSIONS OF LAW

1.  A chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

2.  Tinea versicolor of the chest and axilla was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).

3.  The criteria for service connection for degenerative disc 
disease of the lumbar spine, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2006).

5.  The criteria for service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in 
June 2004, and June 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter of June 2005 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  Further, 
December 2006 correspondence provided additional notice 
regarding assignment of ratings and effective dates.  

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no reason 
to believe than any prejudice occurred.  

The Board also finds that a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claim and thus the essential fairness of the 
adjudication was not frustrated.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  As such, even 
assuming a notice error, the Board finds the error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  
The Board thus concludes that the appeal may be adjudicated 
without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing. He has been 
afforded appropriate medical examinations. The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  As such, the Board 
finds that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that no further assistance to the veteran is required.  

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred while performing 
inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131.  Certain conditions, such as arthritis or 
degenerative joint disease will be presumed to have been 
incurred in service if manifested to a compensable degree 
within one year after service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; 
(5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Headaches

In his statements and testimony, the veteran reports having 
headaches since serving in the Persian Gulf.  A February 1991 
Report of Medical History, dated just prior to the veteran's 
deployment to Southwest Asia, is negative for any complaints 
or findings referable to headaches. 

An August 1994 ACDUTRA medical examination report is negative 
for any complaints, findings, or diagnoses referable to 
headaches.  In an October 1995 ACDUTRA medical record, it was 
reported that the veteran had symptoms related to the Gulf 
War, and that he was under treatment.  It was reported that 
he had recurrent headaches. 

VA medical examination reports, dated in March 1996 and July 
1997, reflect the veteran's complaints of headaches.  The VA 
examiner who conducted the March 1996 VA general medical 
examination diagnosed the veteran as having chronic tension 
headaches since his return from the Persian Gulf in May 1991.  
Pursuant to the Board's remand instructions, he was afforded 
another VA examination in May 2006.  The report of that 
examination shows that the latter examiner also diagnosed the 
veteran as having chronic tension headaches.  The examiner 
opined that the veteran's condition was not directly or 
presumptively related to service, reasoning that there was no 
evidence of the condition during service.

Given the veteran's report of having chronic headaches since 
service, the diagnoses of chronic tension headaches that the 
March 1996 VA examiner attributed to service, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that service connection for chronic tension 
headaches is warranted because the record suggests that the 
veteran currently has a chronic disorder that initially 
manifested itself in service.  Because service connection is 
being granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis of service 
connection is not necessary.  

Skin rash

The veteran claims service connection for a skin rash as an 
undiagnosed illness the result of service in the Southwest 
Asia Theater during the Persian Gulf War.  He and his spouse 
report that the veteran has had this condition affecting his 
chest and axilla since his return from the Persian Gulf War.  
A rash was reported in a February 1991 personnel record.  
Post-service medical records through the mid-1990s, including 
medical records from ACDUTRA and VA clinical records, reflect 
that the veteran had a history of a skin rash and show 
treatment for a rash of the axilla.  VA medical records, 
dated from 1996 to May 2006, show that the veteran used 
Lotrimin cream for his rash.  In the May 2006 VA medial 
examination, the examiner reported that tinea versicolor of 
the chest and axilla had resolved, and that the veteran's 
disorder was not related to service.  

Given the veteran's report of having chronic skin problems 
since service, the diagnoses of tinea versicolor of the chest 
and axilla for which the veteran continues to use Lotrimin to 
treat, i.e., he has a current disability, and resolving all 
reasonable doubt in his favor, the Board finds that service 
connection for tinea versicolor of the chest and axilla is 
warranted because the record suggests that the veteran 
currently has a chronic disorder that initially manifested 
itself in service.  Because service connection is being 
granted on a direct basis, an analysis of whether the 
provisions of 38 C.F.R. § 3.317 provide a basis of service 
connection is not necessary.  

Herniated Lumbar Disc and Arthritis of the Spine

Because the medical evidence uniformly shows that veteran's 
herniated lumbar disc and arthritis is a diagnosed 
disability, and since the condition is not an illness that 
the Secretary has determined warrants presumptive service 
connection, service connection under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 is not permitted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board 
must consider whether service connection may be granted on 
another basis.

The veteran asserts that he incurred low back problems 
shortly after his discharge from military service, and that 
arthritis of his spine was shown within one year of his 
service discharge.  The veteran's service medical records, 
including medical records from his period of active duty for 
training (ACDUTRA) in the Army National Guard, are entirely 
absent for any complaints, findings, or treatment referable 
to a lumbar spine disorder, including a herniated disc, 
degenerative joint disease or arthritis of the spine.  

Private records show that in July 1978 an X-ray of the lumbar 
spine was normal.  In August 1980, the veteran received 
treatment for lumbar pain after he was hit with a buggy of 
tires; those records also show that he was treated for back 
pain after an injury at work in February 1987, and that he 
reported back pain in April 1994.  A June 1995 medical entry 
indicates that he had recurrent back pain.  

Private medical records, dated in April 1996, reveal the 
veteran reported a four-year history of low back pain.  An X-
ray revealed a decrease in the L5-S1 interspace.  In March 
1997, private clinical records showed a large disc herniation 
at L5-S1, causing nerve root compression with early facet 
arthropathy at L5-SI bilaterally. 

At a personal hearing held at the RO in August 1999, the 
veteran testified that he did not suffer an injury to his 
back during active service, and that within one year of his 
discharge from active service, he was diagnosed with a back 
condition.  It was stated that he first reported a back 
problem at his job.  

A May 2006 VA general medical examination report reflects a 
diagnosis of degenerative disc disease of the lumbar spine at 
L5-S1 and degenerative joint disease of the lumbar spine.  
The examiner opined that the veteran's back disorder was not 
as least likely as not directly or presumptively related to 
active service.  

Although the veteran has a current low back disability, as to 
the requirement of medical evidence of in-service incurrence 
or aggravation of an injury or disease, medical records from 
the veteran's first period of service are entirely absent for 
any lumbar spine pathology.  Further, there is no medical 
evidence of chronic disability such as degenerative joint 
disease of the lumbar spine, or arthritis, within one year of 
his separation from service.  

Post-service medical records from the veteran's employer show 
that between his first period of service and his second 
period of service beginning in 1991, he received treatment 
for back symptoms, and no complaints or findings or pathology 
of the lumbar spine is shown during his second period of 
service.  

With respect to the third requirement to establish service 
connection, medical evidence of a nexus between the current 
disability and the in-service disease or injury, the record 
is essentially absent for any findings that establish and 
etiological relationship between the veteran's current lumbar 
spine disability and an incident of service, including 
ACDUTRA.  In fact, in a VA medical opinion in May 2006, an 
examiner opined that after reviewing the claims folder it was 
not as least as likely as not that the veteran had a back 
disorder related to service. There is no medical evidence to 
the contrary.

The veteran has associated his back disability with service 
and has offered testimony regarding his claim.  Although an 
appellant may testify as to symptoms he or she perceives to 
be manifestations of disability, the question of whether a 
disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As such, the veteran's opinion in this regard is 
of limited probative value.  Further, the medical evidence 
does not support his assertions.

Based on the above, the Boards finds that a herniated lumbar 
disc is not shown during active service nor is arthritis or 
degenerative joint disease shown to a compensable degree 
within one year of active service and there is no competent 
medical evidence linking these disorders to a period of 
service, including ACDUTRA. The weight of the evidence is 
against the veteran's claim, and service connection for a 
herniated lumbar disc and arthritis of the spine is not 
warranted.

PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

The Board notes that the veteran has been diagnosed as having 
PTSD by numerous examiners.  However, the psychiatrist who 
conducted the May 2006 VA psychiatric examination concluded 
based on an interview of the veteran careful review of the 
claims folder that he did not have PTSD, and instead 
diagnosed him as having chronic dysthymic disorder.  Another 
VA psychiatrist, in a November 2006, opined that the veteran 
dysthymic disorder that was related to service.  In fact, on 
this basis, service connection was established for dysthymic 
disorder and a 30 percent rating was assigned effective May 
20, 1998, the date the veteran filed his claim of service 
connection for PTSD.  As such, the Board finds that the 
preponderance of the evidence shows that he does not have has 
PTSD.  Instead, the evidence shows that he has dysthymic 
disorder, which has been linked to service and for which 
service connection is in effect.  Accordingly, service 
connection for PTSD is denied.  

In reaching this determination, the Board notes that whether 
the service-connected psychiatric disability is dysthymic 
disorder or PTSD is probably not a crucial distinction to 
make, as the veteran's symptomatology will be rated pursuant 
to the same criteria set forth in the general schedule for 
evaluating mental disorders.  

Memory loss

The March 1996 VA general medical examination report shows 
that the veteran's memory loss is due to his depression and 
anxiety, symptoms of his service-connected dysthymic 
disorder.  Because this symptom is a manifestation of a 
service-connected disability, a separate grant of service 
connection is not warranted.


ORDER

Service connection for tension headaches is granted.

Service connection for tinea versicolor of the chest and 
axilla is granted.

Service connection for low back disability is denied.

Service connection for PTSD is denied.

Service connection for memory loss is denied.


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


